IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


FRED COOK,                               : No. 48 WM 2014
                                         :
                   Petitioner            :
                                         :
                                         :
            v.                           :
                                         :
                                         :
UNEMPLOYMENT COMPENSATION                :
BOARD OF REVIEW,                         :
                                         :
                   Respondent            :


                                      ORDER



PER CURIAM

      AND NOW, this 21st day of August, 2014, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED,